Title: To George Washington from John Graham, 29 July 1789
From: Graham, John
To: Washington, George



Sir
New York 29th July 1789

Having had the Honour to hold an Office in the Court of Admiralety of this State, together with some other Considerations, leads me to Offer myself, as Candidate for the Place of Naval Officer in the Customs of the Port of New York. The great disadvantage I lay under in not having the Honour of a Personal acquaintance with You—I hope will excuse me, for refering you on this occasion to the Minister of the Department of Foreign Affairs who has permitted me to Mention him for that Purpose.
If upon any inquiries you may think Proper to Make, either of him, or others, I should be thought Qualified for that Office, or any other in which I might serve the Public, Your Nomination of me to the Senate will be esteemed a particular favour Confer’d on Your Most Obt & very Huml. Sert

John Graham

